Exhibit 10.54

DONALD RIX BUILDING

UNIVERSITY OF BRITISH COLUMBIA

SUBLEASE RENEWAL AND AMENDMENT AGREEMENT

THIS AGREEMENT is dated for reference November 2, 2009,

BETWEEN:

DISCOVERY PARKS INCORPORATED, having an office at 887 Great Northern Way,
Vancouver, British Columbia, V5T 4T5 (the “Landlord”)

AND:

NEUROMED PHARMACEUTICALS LTD., (formerly NeuroMed Technologies Inc.) having an
office at 301 – 2389 Health Sciences Mall, Vancouver, BC V6T 1Z3 (the “Tenant”)

WHEREAS:

A. Pursuant to the Head Lease between The University of British Columbia, as
lessor, and the Landlord, as lessee, the Landlord leased the Lands.

B. Pursuant to a Sublease made as of the 1st day of August, 2000 (the
“Sublease”), between the Landlord and the Tenant, the Landlord demised and
subleased to the Tenant certain premises as described in the Sublease being
Suite 301 and comprised of 6,697 square feet of Rentable Area (the “Premises”)
in the building commonly known as the “Donald Rix Building” (the “Building”)
with a civic address of 2389 Health Sciences Mall, University of British
Columbia, Vancouver, British Columbia located on the Lands. The Term of the
Sublease commenced on July 24, 2000 for a term of two years.

C. Pursuant to a Renewal and Amendment of Lease dated May 28, 2002, the Tenant
exercised its option to renew the Sublease for an additional two year term and
the Landlord subleased additional premises to the Tenant, being Suites 302 and
303 of the Building comprised of 5,589 square feet of Rentable Area. The
definition of Premises under the Sublease was amended to include such additional
premises and for certainty, the Premises then comprised the entire third floor
of the Building and had a total Rentable Area of 12,286 square feet. In



--------------------------------------------------------------------------------

addition, the Landlord granted the Tenant an additional two options to renew the
Sublease for additional terms of two years each.

D. Pursuant to an Extension of Lease dated February 25, 2004, the Term of the
Sublease was extended for three months.

E. Pursuant to an Amendment and Extension of Lease dated June 23, 2004, the Term
of the Sublease was extended and the Term expires on December 31, 2009.

F. Pursuant to an Amendment of Lease dated June 12, 2006, the Landlord subleased
additional premises to the Tenant, being the entire fourth floor of the Building
comprised of 12,286 square feet of Rentable Area. The definition of Premises
under the Sublease was amended to include such additional premises and for
certainty, the Premises then comprised the entire third floor and entire fourth
floor of the Building and had a total Rentable Area of 24,572 square feet. At
the time of this amendment, the Tenant had one option to renew the Sublease for
an additional term of three years, which had not yet been exercised.

G. The Tenant wishes to exercise its option to renew the Sublease for the
Premises pursuant to Section 1.1(r) and Article 27 of the Sublease, all on the
terms and conditions set out herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties covenant and agree as follows:

1.0 Definitions

1.1 Except as otherwise defined herein, all terms used in this Agreement,
including in the recitals above, shall have the meanings ascribed to them in the
Sublease.

2.0 Renewal of Term

2.1 The Landlord and Tenant acknowledge and agree that the Tenant hereby
exercises its option to renew the Sublease under Section 1.1(r) and Article 27
of the Sublease as follows:

 

  (a) in respect of that portion of the Premises comprising the entire third
floor of the Building with a total Rentable Area of 12,286 square feet (the
“Third Floor Premises”), the sublease of such portion of the Premises shall be
renewed for six (6) months and expire on June 30, 2010; and

 

2



--------------------------------------------------------------------------------

  (b) in respect of the balance of the Premises being the entire fourth floor of
the Building with a total Rentable Area of 12,286 square feet (the “Fourth Floor
Premises”), the sublease of such portion of the Premises shall be renewed for
three (3) months and expire on March 31, 2010.

2.2 For certainty, the parties acknowledge and agree that from and after
April 1, 2010, the definition of “Premises” under the Sublease shall be amended
to mean the Third Floor Premises only and the Premises shall comprise a total
Rentable Area of 12,286 square feet. The Tenant shall vacate and surrender
vacant possession of the Fourth Floor Premises to the Landlord on or before
April 1, 2010.

3.0 Option to Renew

3.1 The Landlord hereby grants to the Tenant an option to renew the Sublease
(the “Option”) for an additional term of six (6) months (the “Renewal Term”) in
respect of the sublease of the Third Floor Premises (being the “Premises” under
the Sublease from and after April 1, 2010) provided the Tenant provides written
notice to the Landlord exercising such Option prior to March 31, 2010, and with
the exception of the notice period required to exercise such Option and the
Basic Rent payable for the Renewal Term, all the terms of Article 27 of the
Sublease shall apply to the exercise of the Option. The Basic Rent payable
during the Renewal Term shall be calculated at $20.00 per square foot of
Rentable Area of the Premises per annum. The parties confirm that the Option
granted under this Section 3.1 shall replace any prior options to renew or
rights to renew granted under the Sublease.

4.0 Rent

4.1 The parties agree that the Basic Rent payable for the Premises pursuant to
Section 1.1(l) of the Sublease shall be amended for the period between
January 1, 2010 to March 31, 2010 to the following:

 

Rentable Area

   Basic Rent per square
foot of Rentable Area    Basic Rent
per annum    Basic Rent
per month 24,572 square feet    $20.00 per square foot    $491,440.00 plus


applicable taxes

   $40,953.34 plus


applicable taxes

 

3



--------------------------------------------------------------------------------

4.2 The parties agree that the Basic Rent payable for the Premises pursuant to
Section 1.1(l) of the Sublease shall be amended from and after April 1, 2010 to
the following:

 

Rentable Area

   Basic Rent per square
foot of Rentable Area    Basic Rent
per annum    Basic Rent
per month 12,286 square feet    $20.00 per square foot    $245,720.00 plus
applicable taxes    $20,476.67 plus
applicable taxes

4.3 The parties agree that the Tenant shall continue to pay throughout the Term,
as renewed hereunder and as may be further renewed or extended, the Tenant’s
Proportionate Share of Operating Expenses and Taxes and all other amounts of
Rent set out in the Sublease in accordance with the terms and conditions of the
Sublease.

5.0 No Other Modifications

5.1 Except as otherwise modified herein and except as modified by the agreements
described in the Recitals above, the Sublease remains in full force and effect
and binding upon the parties.

6.0 Enurement

6.1 This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

[-balance of page intentionally blank-]

 

4



--------------------------------------------------------------------------------

7.0 Counterparts; Facsimile and Electronic Transmission

7.1 This Agreement may be executed in counterparts and, when each party has
executed a counterpart, each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement. This Agreement may be executed by the parties and
transmitted by facsimile or by other electronic means (e.g., sent in Portable
Document Format (PDF)), and if so executed and transmitted, this Agreement will
be for all purposes as effective as if the parties had delivered and executed an
original Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

DISCOVERY PARKS INCORPORATED

by its authorized signatory:

 

Per:

 

/s/ Mark Betteridge

  Authorized Signatory

Name:

  Mark Betteridge

Title:

  CEO

NEUROMED PHARMACEUTICALS LTD.

by its authorized signatory(ies):

 

Per:

 

/s/ Terrance P. Snutch

  Authorized Signatory

Name:

  Terrance P. Snutch, PhD, FRSC

Title:

  Chief Scientific Officer

Per:

 

 

  Authorized Signatory

Name:

 

 

Title:

 

 

 

5